Citation Nr: 1027670	
Decision Date: 07/23/10    Archive Date: 08/02/10

DOCKET NO.  05-19 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUES

1.  Entitlement to service connection for a lower back 
disability. 

2.  Entitlement to service connection for a bilateral hip 
disability.

3.  Entitlement to service connection for a bilateral knee 
disability.

4.  Entitlement to service connection for a right shoulder 
disability.
 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to October 
1967.  The Veteran served in the Reserves, from August 1974 to 
July 1994, with numerous periods of active duty for training.  

This appeal arises before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in June 2003 by the Department of 
Veterans Affairs (VA) Regional Office (RO), in Indianapolis, 
Indiana.    

The Veteran testified before the undersigned Veterans Law Judge 
in December 2006.  A transcript of the hearing has been made and 
is associated with the claims file.

During the pendency of this appeal, the Veteran raised a claim 
for service connection for a right foot disability.  That matter 
is referred to the RO for appropriate action.  

In March 2007 the Board remanded the Veteran's current claims for 
additional development.  The development has been accomplished, 
and the case is again before the Board for final appellate 
review.  

In September 2009, the Veteran provided a statement to the effect 
that he had a doctor's appointment in the following month.  He 
stated that he would submit the medical records associated with 
this appointment by early November.  No additional evidence has 
been received.  

In February 2010, the appellant's claim was referred for a 
medical opinion by an expert of the Veterans Health 
Administration (VHA) pursuant to 38 U.S.C.A. § 7109 (West 2002).   
Subsequently, the expert medical opinion was received and was 
referred to the appellant and his representative for review and 
the submission of any additional evidence or argument.  38 C.F.R. 
§ 20.1304(c) (2009).  In July 2010, the Veteran's representative 
presented additional written arguments on the Veteran's behalf.


FINDINGS OF FACT

1.  The evidence showing a relationship between the current lower 
back disability and service is in relative equipoise.  

2.  A preponderance of the competent evidence is against a 
finding that the Veteran currently has a bilateral hip 
disability.  

3.  The current bilateral knee disability is related to service.  

4.  The current right shoulder disability is related to service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a lower back 
disability have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 
2002 and Supp. 2009); 38 C.F.R. §§ 3.102, 3.303 (2009).

2.  The criteria for service connection for a bilateral hip 
disability have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A 
(West 2002 and Supp. 2009); 38 C.F.R. §§ 3.102, 3.303 (2009).

3.  The criteria for service connection for a bilateral knee 
disability have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 
2002 and Supp. 2009); 38 C.F.R. §§ 3.102, 3.303 (2009).  

4.  The criteria for service connection for a right shoulder 
disability have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 
2002 and Supp. 2009); 38 C.F.R. §§ 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a service 
connection claim: 1)  veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The Veteran's service connection claim for a lower back, 
bilateral knee and right shoulder disability has been considered 
with respect to VA's duties to notify and assist.  Given the 
favorable outcome noted above, no conceivable prejudice to the 
Veteran could result from the grant of service connection.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The RO provided the appellant pre-adjudication notice regarding 
service connection for hip disability by letter dated in February 
2003, and post-adjudication notice by letters dated in June 2005, 
January 2006, and March 2006.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim, and; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the 
evidence necessary to substantiate a claim and the relative 
duties of VA and the claimant to obtain evidence.

No new disability rating or effective date for award of benefits 
will be assigned as the claim for service connection for hip 
disability is denied.  Accordingly, any defect with respect to 
that aspect of the notice requirement is rendered moot.  See 
Bernard, 4 Vet. App. at 394.  

In any event, the Veteran has neither alleged nor demonstrated 
any prejudice with regard to the content or timing of the 
notices.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) 
(reversing prior case law imposing a presumption of prejudice on 
any notice deficiency, and clarifying that the burden of showing 
that an error is harmful, or prejudicial, normally falls upon the 
party attacking the agency's determination).  

Following numerous and exhaustive attempts, the RO determined 
that the Veteran's service treatment records (STRs) for his 
period of active service from November 1965 to October 1967 are 
unavailable.  In a case in which a claimant's service records are 
unavailable through no fault of his own, there is a heightened 
obligation for VA to assist the veteran in the development of his 
claim and to provide reasons or bases for any adverse decision 
rendered without these records.  See O'Hare v. Derwinski, 1 Vet. 
App. 365 (1991); see also Moore v. Derwinski, 1 Vet. App. 401 
(1991) (holding that the heightened duty to assist a veteran in 
developing facts pertaining to his claim in a case in which 
service medical records are presumed destroyed includes the 
obligation to search for alternative medical records).  The case 
law does not, however, lower the legal standard for proving a 
claim for service connection.  Rather, it obligates the Board to 
evaluate and discuss in its decision all of the evidence that may 
be favorable to the appellant.  See Russo v. Brown, 9 Vet. App. 
46, 51 (1996).

VA has obtained some service treatment records (STRs), assisted 
the Veteran in obtaining evidence, afforded the Veteran medical 
examinations and obtained opinions regarding the nature and 
etiology of his claimed disabilities, and afforded the Veteran 
the opportunity to give testimony before the Board.  As to the VA 
examination provided in July 2009, the Board finds that, based on 
the record, is adequate for adjudication purposes at this time.  
As to the claimed hip disability, the examiner reviewed the 
claims file and was aware of all relevant contentions and 
history.  The examiner ensured that all relevant testing was 
performed to ascertain the nature of any hip disability found.  
All known and available records relevant to the issues on appeal 
have been obtained and associated with the Veteran's claim file; 
and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claim at this time.

Analysis

The Veteran seeks service connection for lower back, bilateral 
hip, bilateral knee, and right shoulder disabilities.  The 
Veteran contends that his current disabilities are the result of 
injuries he sustained while a parachutist on active duty and 
during reserve training either on active duty for training or 
inactive duty for training.  In the alternative, the Veteran 
argues, that specific injuries not withstanding, the constant 
strain on his joints over the course of his career as a 
parachutist caused by making jumps with heavy gear and then 
marching for distances has caused the disabilities he currently 
manifests in his hips, knees, back and right shoulder.  The 
Veteran's brother submitted a statement noting that the Veteran 
injured himself numerous times parachuting from the mid 1970s 
into the 1990s.  

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide 
that service connection may be granted for a disability diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disability is due to disease or 
injury which was incurred in or aggravated by service.  38 C.F.R. 
§ 3.303(d).

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and (3) 
medical evidence or other competent evidence of a nexus between 
the claimed in-service disease or injury and the present disease 
or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Veteran's Chronological Statement of Retirement Points for 
United States Army Reserve (USAR) Troop Program indicates that 
from August 1974 to May 1994 the Veteran had yearly periods of 
active duty with the USAR.  Likewise, his personnel file 
indicates that he was awarded the Parachutist Badge for his 
period of active duty from November 1965 to October 1967, and 
that during his reserve service he had 66 parachute jumps from 
September 1974 to April 1992.  The March 2007 Board remand 
directed the RO/AMC to take all actions necessary, including 
obtaining the Veteran's entire personnel file, to verify the 
dates of the Veteran's active duty for training, annual training, 
and inactive duty for training.  The Board notes that the 
Veteran's entire personnel file has been obtained and it contains 
some Department of the Army orders directing the Veteran to 
active duty training for periods between August 1974 to May 1994.  
The evidence in this regard is sufficient for purposes of this 
claim.  

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the individual 
concerned was disabled or died from a disease or injury incurred 
in or aggravated in line of duty or period of inactive duty 
training (INACDUTRA) during which the individual concerned was 
disabled or died from injury incurred in or aggravated in line of 
duty.  38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a), (d).  
ACDUTRA is full-time duty in the Armed Forces performed by 
Reserves or National Guard for training purposes.  38 U.S.C.A. § 
101(22); 38 C.F.R. § 3.6(c)(1).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

A.  Lower Back Disability

The record shows a current lower back disability.  A January 1999 
private medical treatment record indicates that, following 
medical imaging of the lumbosacral spine, impressions of four 
lumbar type vertebral bodies and mild degenerative joint disease 
(DJD) were given.  A private medical treatment record dated in 
August 1991 notes that, following a joint examination, the 
Veteran was given an impression of arthritis of his spine, which 
is most probably DJD.  A VA examination was conducted in March 
2003.  Following a physical examination and x-rays of the lumbar 
spine, a diagnosis of minimal degenerative changes of the lumbar 
spine, consistent with patient age, and no evidence of traumatic 
arthritis, was given.  November 2006 private chiropractic 
treatment records note that the Veteran complained of low back 
pain and that x-rays revealed L4 and L5 disc and facet 
degeneration.  A VA examination was conducted in May 2009, and 
following a physical examination and magnetic resonance imaging 
(MRI), the Veteran was given a diagnosis of degenerative disc 
disease (DDD) of the lumbosacral spine.  

The Veteran's STRs show numerous injuries to the Veteran as a 
result of his parachute jumps; however, they do not indicate 
treatment for a lower back condition.  As noted above however, 
the Veteran's personnel record indicates he had parachute jumps 
during active service, and given the numerous parachute jumps 
during his lengthy service in the USAR, the Board concedes that 
at least some of his USAR parachute jumps were during ACDUTRA.  
See 38 U.S.C.A. §§ 101(24), 106, 1131 (noting that service 
connection may be granted for a disability resulting from a 
disease or injury incurred or aggravated while performing 
ACDUTRA).  The Veteran testified that during a jump in 1980 he 
hurt his lower back which resulted in pain from that time on.  
The Veteran is competent to state whether he experiences pain.  
See Charles v. Principi, 16 Vet. App. 370 (2002).  Further, the 
Board finds the Veteran's statements to be credible.  

As the record shows a current lower back disability and back 
injuries, pain, or stress during active service, the 
determinative issue is whether these are related.   

An August 2001 private medical opinion notes that the Veteran has 
had complaints of back pain for almost 15 years.  The physician 
gave the Veteran an impression of arthritis of the spine, which 
is probably degenerative joint disease related to 20 years of 
parachuting.  

On VA examination in March 2003, the examiner noted the Veteran's 
history of parachuting and gave him a diagnosis of minimal 
degenerative changes of the lumbar spine, consistent with patient 
age, and no evidence of traumatic arthritis.  No further opinion 
regarding the etiology of the Veteran's lower back disability was 
provided.  

A VA examination was conducted in July 2009.  The examiner noted 
that he cannot resolve whether it is as likely as not that any 
low back disability is the result of active military service 
without resorting to speculation.  The examiner stated that a 
review of the medical record does not provide a clear etiology 
for the Veteran's back disability, and stated that there is not 
an adequate nexus of connection between the current degenerative 
disorder of the spine and time spent on active duty.  

The Board finds the private medical opinion to be based on a 
correct factual basis, and there appears no reason to doubt its 
competency.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  
Likewise, the private medical opinion indicates a long history of 
back pain, which corroborates the Veteran's testimony regarding a 
continuity of symptomatology.  This evidence is thus highly 
probative and supportive of the Veteran's claim.  On the other 
hand, the March 2003 VA examination indicates that the Veteran 
has minimal degenerative changes consistent with his age.  This 
is evidence against the claim.  The July 2009 VA examination does 
not constitute positive or negative evidence regarding the 
etiology of the Veteran's lower back disability.  Therefore, at 
the very least, the competent medical evidence of record 
concerning the etiology of the Veteran's lower back disability is 
in equipoise and any doubt is resolved in the Veteran's favor.  
Accordingly, service connection a lower back disability is 
warranted.

B.  Bilateral Hip Disability

STRs do not indicate treatment for the Veteran's hips during any 
period of service.  However, regardless of whether the Veteran 
had an injury or stress to his hips during active duty, for the 
following reasons, the Board finds that the most probative 
evidence of record indicates that the Veteran does not have a 
current disability related to his hips.  

January 1999 private treatment records note that it was suspected 
that the Veteran has degenerative arthritis of his hips, and that 
x-rays of this area will be taken.  August 2001 private treatment 
records note that the Veteran has mild restriction in the range 
of motion of the hips.  April 2003 private chiropractic records 
note that the Veteran has hip pain.  A March 2003 VA examination 
report notes that x-rays were taken of both hips, and range of 
motion testing was conducted.  The examiner noted a review of the 
Veteran's claim file.  The examiner indicated that the Veteran 
has bilateral hip pain, but that there is insufficient evidence 
to warrant a diagnosis of the hips based on the information and 
the examination today.  A November 2006 private chiropractic 
opinion notes that the Veteran sought treatment for, among other 
reasons, pain in his hips.  The chiropractor noted that x-rays 
revealed advanced levels of osteoarthritis in the acetabular hip 
joints.  The Board notes that the x-ray report referred to by the 
chiropractor are not of record.  A July 2009 VA examination 
report, which includes a June 2009 whole-body scan medical 
imaging report, which was reviewed by a radiologist, notes that 
there is currently insufficient clinical evidence to warrant a 
diagnosis of any acute or chronic disorder of the hips.  The 
examiner also noted a review of the Veteran's claim file.  

The negative evidence in this case outweighs the positive.  
Although the Veteran's chiropractor has stated that he has 
osteoarthritis in the acetabular hip joints based on an 
examination, which included x-rays, a review of the claim file 
does not reveal these x-rays or x-ray reports; nor does the 
private chiropractor discuss the findings of these x-rays or 
provide a rationale for concluding that the Veteran has 
osteoarthritis of his hips.  A medical opinion based on 
speculation, without supporting clinical data or other rationale, 
does not provide the required degree of medical certainty.  See 
Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, the November 
2006 private chiropractor's opinion carries little evidentiary 
weight because it is "... unsupported and unexplained..." by any 
rationale and clinical findings.  See Bloom, 12 Vet. App. at 187.  
In contrast, the two VA examination reports of record clearly 
refer to and discuss the medical imaging studies of the Veteran's 
hips.  See Id.  Furthermore, the VA examiners both noted a review 
of the Veteran's claim file.  See Owens v. Brown, 7 Vet. App. 
429, 433 (1995) (noting that the opinion of a physician that is 
based on a review of the entire record is of greater probative 
value).  Thus, the Board finds that the Veteran does not have a 
current bilateral hip disability.  

Service connection cannot be granted if there is no present 
disability. 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 3.306.  
That a condition or injury occurred in service is not enough; 
there must be a current disability resulting from that condition 
or injury.  See Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  
In the absence of proof of a present disability, there can be no 
valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Furthermore, pain or restricted range of motion alone, 
without a diagnosed or identifiable underlying condition does not 
constitute a disability for which service connection may be 
granted.  See Sanchez-Benitez v. West, 25 F.3d 1356 (Fed. Cir. 
2001).

Regarding his claimed bilateral hip disability, the Veteran 
genuinely believes that he has a bilateral hip disability, which 
is related to service.  His factual recitation as to in-service 
parachuting is accepted as true.  However, as a layperson, 
lacking in medical training and expertise, the Veteran cannot 
provide a competent opinion on a matter as complex as the 
diagnosis of his claimed bilateral hip disability and his views 
are of no probative value.  And, even if his opinion, and those 
of his friend and brother, were entitled to be accorded some 
probative value, they are far outweighed by the detailed findings 
provided by the VA medical professionals who thoroughly discussed 
the medical evidence of record and found that he did not have a 
current bilateral hip disability.  See Jandreau, 492 F.3d at 
1372; Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The preponderance of the evidence is against the claim; there is 
no doubt to be resolved; and service connection for a bilateral 
hip disability is not warranted. Gilbert, 1 Vet App. at 57-58; 38 
U.S.C.A. § 5107 (b), 38 C.F.R. § 3.102.

C.  Bilateral Knee and Right Shoulder Disabilities

The record shows current bilateral knee and right shoulder 
disabilities.  

Regarding the bilateral knees, private chiropractic records dated 
in April 2003 note that the Veteran was seen in his office in 
June 2000 experiencing leg pain.  A VA examination was conducted 
in March 2003.  Following range of motion testing and x-rays of 
the knees, a diagnosis of bilateral knee pain known as 
chondromalcia per service medical records was given.  A VA 
examination was conducted in July 2009.  Following whole body 
scan imaging, a diagnosis of bilateral knee strain was given.  
Regarding the right shoulder, a VA examination was conducted in 
March 2003.  Following range of motion testing and x-rays of the 
right shoulder, a diagnosis of right shoulder DJD per private 
records the Veteran brought in today was given.  A November 2006 
private chiropractic opinion notes that the Veteran sought 
treatment for, among other reasons, pain in his shoulder.  
January 2008 VA treatment records note that the Veteran had pain 
in his shoulder.  VA examination was conducted in July 2009.  
Following whole body scan imaging, a diagnosis of right shoulder 
strain was given.  

The Veteran's STRs show numerous injuries to the Veteran as a 
result of his parachute jumps.  September 1987 STRs note that 
following a parachute jump, the Veteran had complaints of pain to 
his right knee.  X-rays were negative.  A January 1988 STR notes 
that while participating in inactive duty for training, the 
Veteran injured a muscle in his shoulder while exiting the 
aircraft.  An October 1988 STR notes that the Veteran complained 
of right bicep pain after getting his arm caught in a static 
line.  As noted above, the Veteran's personnel record indicates 
he had parachute jumps during active service, and given the 
numerous parachute jumps during his service in the USAR, the 
Board concedes that at least some of his USAR parachute jumps 
were during ACDUTRA.  See 38 U.S.C.A. §§ 101(24), 106, 1131 
(noting that service connection may be granted for a disability 
resulting from a disease or injury incurred or aggravated while 
performing ACDUTRA).  The Veteran testified that his knee and 
shoulder problems were due to parachuting injuries and from 
hitting the ground too hard.  The Veteran is competent to state 
whether he experienced pain.  See Charles v. Principi, 16 Vet. 
App. 370 (2002).  Further, the Board finds the Veteran's 
statements to be credible.  

As the record shows current bilateral knee and right shoulder 
disabilities and pain or stress during active service, the 
determinative issue is whether these are related.   

The unfavorable evidence consists of the fact that the first 
contemporaneous post-service medical evidence of any treatment 
for knee or right shoulder problems of record is more than 8 
years after the Veteran parachuted with the USAR and when his 
claimed parachuting injuries occurred.  The passage of more than 
8 years before any evidence of the disability is of record weighs 
heavily against a finding that such disability is related to 
service on a direct basis.  See 38 C.F.R. §§ 3.307, 3.309.  See 
Savage v. Gober, 10 Vet. App. 488 (1997); see also Maxson v. 
West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

A VA examination was conducted in July 2009, and following a 
review of the claim file, the examiner noted that he could not 
resolve whether the Veteran's current bilateral knee and right 
shoulder disabilities are the result of active military service.  
The examiner stated that a review of the medical record does not 
provide a clear etiology for his conditions.  

In February 2010, the Board requested a VHA opinion from a 
medical expert with regard to the etiology of the bilateral knee 
and right shoulder disabilities.  The expert, a chief of 
orthopedic service, reviewed the relevant facts and evidence in 
the case at hand.  A discussion of the pertinent treatment 
reports during service and thereafter was presented.  The final 
impressions were that the current knee and right shoulder 
disabilities were as likely as not related to the Veteran's 
career in the service.    

The Board finds that the negative evidence in this case is 
outweighed by the positive.  The Veteran genuinely believes that 
his bilateral knee and right shoulder disabilities are related to 
service, and his sworn credible testimony corroborates the 
record.  The most probative medical nexus opinion is that of the 
VHA expert who provided a favorable opinion as to a nexus between 
the current knee and right shoulder disabilities and service.  
With reasonable doubt being resolved in the Veteran's favor, 
service connection is in order.  

ORDER

Entitlement to service connection for a lower back disability is 
granted.

Entitlement to service connection for a bilateral knee disability 
is granted.

Entitlement to service connection for a right shoulder disability 
is granted.

Entitlement to service connection for a bilateral hip disability 
is denied.  




____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


